DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	This is a Final Rejection on the merits of this application. Claims 1-2, 4-9, 11-12, 14-17, and 19-24 are rejected and currently pending, as discussed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-2, 4-9, 11-12, 14-17, and 19-20 under 35 U.S.C. 103 have been fully considered but are not persuasive.  
Regarding the combination of Ur, Gamulescu, and Tu in Claims 1, 11, and 16: The claims contain the limitation “or” in the amended limitation “resulting from at least one inherent manufacturing defect or resulting from at least one vehicle security fault”. Under Broadest Reasonable Interpretation, any prior art that identifies sensor abnormalities resulting from a vehicle security fault will read on this limitation. As Ur recites identifying sensor abnormalities resulting from vehicle security faults, the combination of Ur, Gamulescu, and Tu renders this limitation obvious.
Regarding Misumi in Claim 7: Misumi teaches scoring each metadata item as perfectly matched, closely matched, or not matched. However, after these percentage scores are calculated, they are summed and compared to the total possible matched in order to get a similarity factor, for example, 100 points out of 110 points. See at least [0073]-[0075] and figure 8 of Misumi. In other words, Misumi teaches comparing each metadata aspect, determining if there is a metadata match, and then calculating a similarity factor as a ratio of a total number of matches to a total number of possible matches. Therefore, Misumi’s similarity factor reads on “a similarity factor as a ratio of a total number of metadata matches… to a total number of possible metadata matches based upon a comparison of metadata aspects”. Agerstam and Misumi are both directed to solving the problem of comparing individual sensor data to collective sensor data in order to determine commonalities, or similarities. Therefore, Misumi, in combination with Ur, Gamulescu, Tu, and in particular Agerstam, reads on Claim 7.
New grounds of rejections are introduced for new Claims 21-24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 11-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170008487 A1, filed 04/09/2014, hereinafter "Ur", in view of US 20080228350 A1, filed 09/20/2006, hereinafter "Gamulescu", and US 20090240393 A1, filed 03/19/2008, hereinafter “Tu”.

Regarding Claim 1, Ur teaches a method comprising: (see at least [0003] and figure 5)
receiving a first measurement value from a first sensor (see at least [0046] and figure 5, step s2, wherein a device receives a first sensor value from a first sensor) among a plurality of sensors associated with a vehicle; (see at least [0018] and figures 1-4, wherein sensors 130, 140, and 150 are associated with vehicle 102)
receiving a second measurement value from a second sensor among the plurality of sensors; (see at least [0047] and figure 5, step s4, wherein the device receives a second sensor value from a second sensor for the vehicle)
identifying at least one sensor abnormality resulting from at least one inherent manufacturing defect or resulting from at least one vehicle security fault (see at least [0050] and figure 5, step s10, wherein the first sensor is identified as being out of range based on the received values from both sensors. Additionally, see at least [0023], wherein the sensor error occurs in response to a malevolent user performing an attack, and see at least [0044], wherein the detection of sensor abnormalities  is for autonomous vehicles. Per [0073] of Applicant’s Specification, “vehicle security fault” is equivalent to a fault arising from a security breach compromising autonomous vehicle activity)
and completing at least one predefined action to address the at least one sensor abnormality, (see at least [0051] and figure 5, step s12, wherein an alarm is sounded to address the sensor abnormality)
Ur remains silent on:
identifying the sensor abnormality by determining that the first measurement value and the second measurement value are indicative of contradictory vehicle metrics; 
wherein completing the at least one predefined action comprises transferring sensor functionality according to a sensor failover procedure
Gamulescu teaches:
wherein completing the at least one predefined action comprises transferring sensor functionality according to a sensor failover procedure (see at least [0029] and [0034]-[0036], wherein when functional component fails, or supplies abnormal data, its functionality is taken over by another functional component, and [0028], wherein the functional components are sensor units)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of receiving a first measurement value, receiving a second measurement value, identifying a sensor abnormality, and completing at least one predefined action of Ur with the step of transferring sensor functionality according to a sensor failover procedure of Gamulescu. It would have been obvious to modify because doing so allows functional systems within a vehicle to have improved safety in the event of individual component failure, as recognized by Gamulescu (see at least [0005]-[0007]). 
Tu teaches:
identifying at least one sensor abnormality by determining that the first measurement value and the second measurement value are indicative of contradictory vehicle metrics; (see at least [0042]-[0044] and figures 3A-3B, wherein the yaw rate sensor and the steering sensor determined to be inconsistent based on the identification that they are indicative of contradictory vehicle metrics, i.e. the first yaw rate sensor returns values indicating that the vehicle is turning left while the second steering angle sensor returns values indicating that the vehicle is turning right, which are mutually exclusive as a vehicle cannot turn both left and right simultaneously. The inherent manufacturing defect identified is improper installation of the sensors, consistent with “inherent manufacturing defect” as defined in Applicant’s Specification in [0040])
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Ur and Gamulescu with Tu’s technique of identifying sensor abnormalities by determining that the first and second sensor measurement values are indicative of contradictory vehicle metrics. It would have been obvious to modify because doing so allows the identification of improperly installed vehicle sensors, ensuring that vehicles with these sensors function as intended, as recognized by Tu (see at least [0002]-[0003]).

Regarding Claim 2, Ur, Gamulescu, Tu, and Hu teach all of the limitations of Claim 1 as discussed above, and Ur additionally teaches:
responsive to determining that a vehicle metric measured by the first sensor is comparable to a vehicle metric measured by the second sensor: (see at least [0049], wherein the first and second sensor metrics are evaluated)
determining that the first measurement value differs from the second measurement value beyond a predefined threshold; (see at least [0049], wherein the first and second sensors are evaluated based on a predetermined threshold value)
receiving a third measurement value from a third sensor among the plurality of sensors; (see at least [0049], wherein the device receives a third measurement value from a third sensor)
identifying the first sensor as abnormal responsive to determining that the third measurement value differs from the first measurement value beyond the predefined threshold; (see at least [0049], wherein a difference is determined between the first and third measurement values and the first sensor is identified as abnormal based on the difference)
determining that the third measurement value differs from the second measurement value beyond the predefined threshold. (see at least [0049], wherein the second sensor is evaluated based on the difference between the second and third sensor values)
Ur does not teach and identifying the second sensor as abnormal.
Tu teaches:
identifying the second sensor as abnormal responsive to determining that the third measurement value differs from the second measurement value (see at least [0044] and figures 3A-3B, steps 322, 324, and 332, wherein a first yaw rate sensor and a second steering angle sensor are compared to a third lateral acceleration sensor. In step 336, the second steering wheel sensor is identified as abnormal responsive to the second steering angle sensor returning values indicative of a right turn and the third lateral acceleration sensor returning values indicative of a left turn)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Ur, Gamulescu, and Tu with Tu’s technique of identifying sensor abnormalities by determining that the first and second sensor measurement values are indicative of contradictory vehicle metrics. It would have been obvious to modify because doing so allows the identification of improperly installed vehicle sensors, ensuring that vehicles with these sensors function as intended, as recognized by Tu (see at least [0002]-[0003]).

Regarding Claim 11, Ur teaches a computer program product (see at least [0052], computer program product 600) comprising a computer readable storage medium having program instructions embodied therewith (see at least [0052], signal bearing medium 602), the program instructions executable by a computing device to cause the computing device to: (see at least [0052], wherein signal bearing medium 602, when executed by a processor, carries out the steps of figure 5 detailed below)
receive a first measurement value from a first sensor (see at least [0046] and figure 5, step s2, wherein a device receives a first sensor value from a first sensor) among a plurality of sensors associated with a vehicle; (see at least [0018] and figures 1-4, wherein sensors 130, 140, and 150 are associated with vehicle 102)
identify at least one sensor abnormality resulting from at least one inherent manufacturing defect or resulting from at least one vehicle security fault (see at least [0050] and figure 5, step s10, wherein the first sensor is identified as being out of range based on the received values from both sensors. Additionally, see at least [0023], wherein the sensor error occurs in response to a malevolent user performing an attack, and see at least [0044], wherein the detection of sensor abnormalities  is for autonomous vehicles. Per [0073] of Applicant’s Specification, “vehicle security fault” is equivalent to a fault arising from a security breach compromising autonomous vehicle activity)
receive a second measurement value from a second sensor among the plurality of sensors; (see at least [0047] and figure 5, step s4, wherein the device receives a second sensor value from a second sensor for the vehicle)
and complete at least one predefined action to address the at least one sensor abnormality. (see at least [0051] and figure 5, step s12, wherein an alarm is sounded to address the sensor abnormality)
Ur remains silent on:
identify at least one sensor abnormality by determining that the first measurement value and the second measurement value are indicative of contradictory vehicle metrics; 
wherein completing the at least one predefined action comprises transferring sensor functionality according to a sensor failover procedure
Gamulescu teaches:
wherein completing the at least one predefined action comprises transferring sensor functionality according to a sensor failover procedure (see at least [0029] and [0034]-[0036], wherein when functional component fails, or supplies abnormal data, its functionality is taken over by another functional component, and [0028], wherein the functional components are sensor units)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the computer program performing the steps of receiving a first measurement value, receiving a second measurement value, identifying a sensor abnormality, and completing at least one predefined action of Ur with the step of transferring sensor functionality according to a sensor failover procedure of Gamulescu. It would have been obvious to modify because doing so allows functional systems within a vehicle to have improved safety in the event of individual component failure, as recognized by Gamulescu (see at least [0005]-[0007]). 
Tu teaches:
identify at least one sensor abnormality by determining that the first measurement value and the second measurement value are indicative of contradictory vehicle metrics; (see at least [0042]-[0044] and figures 3A-3B, wherein the yaw rate sensor and the steering sensor determined to be inconsistent based on the identification that they are indicative of contradictory vehicle metrics, i.e. the first yaw rate sensor returns values indicating that the vehicle is turning left while the second steering angle sensor returns values indicating that the vehicle is turning right, which are mutually exclusive as a vehicle cannot turn both left and right simultaneously)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the product of Ur and Gamulescu with Tu’s technique of identifying sensor abnormalities by determining that the first and second sensor measurement values are indicative of contradictory vehicle metrics. It would have been obvious to modify because doing so allows the identification of improperly installed vehicle sensors, ensuring that vehicles with these sensors function as intended, as recognized by Tu (see at least [0002]-[0003]).

Regarding Claim 12, Ur, Gamulescu, and Tu teach all of the limitations of Claim 11 as discussed above, and Ur additionally teaches:
responsive to determining that a vehicle metric measured by the first sensor is comparable to a vehicle metric measured by the second sensor: (see at least [0049], wherein the first and second sensor metrics are evaluated)
determining that the first measurement value differs from the second measurement value beyond a predefined threshold; (see at least [0049], wherein the first and second sensors are evaluated based on a predetermined threshold value)
receiving a third measurement value from a third sensor among the plurality of sensors; (see at least [0049], wherein the device receives a third measurement value from a third sensor)
identifying the first sensor as abnormal responsive to determining that the third measurement value differs from the first measurement value beyond the predefined threshold; (see at least [0049], wherein a difference is determined between the first and third measurement values and the first sensor is identified as abnormal based on the difference)
determining that the third measurement value differs from the second measurement value beyond the predefined threshold. (see at least [0049], wherein the second sensor is evaluated based on the difference between the second and third sensor values)
Ur does not teach and identifying the second sensor as abnormal.
Tu teaches:
identifying the second sensor as abnormal responsive to determining that the third measurement value differs from the second measurement value (see at least [0044] and figures 3A-3B, steps 322, 324, and 332, wherein a first yaw rate sensor and a second steering angle sensor are compared to a third lateral acceleration sensor. In step 336, the second steering wheel sensor is identified as abnormal responsive to the second steering angle sensor returning values indicative of a right turn and the third lateral acceleration sensor returning values indicative of a left turn)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Ur, Gamulescu, and Tu with Tu’s technique of identifying sensor abnormalities by determining that the first and second sensor measurement values are indicative of contradictory vehicle metrics. It would have been obvious to modify because doing so allows the identification of improperly installed vehicle sensors, ensuring that vehicles with these sensors function as intended, as recognized by Tu (see at least [0002]-[0003]).

Regarding Claim 16, Ur teaches a system comprising: 
a processor, and a memory storing an application program which, when executed on the processor, performs an operation comprising: (see at least [0004], wherein the system utilized comprises a memory and a processor)
receiving a first measurement value from a first sensor (see at least [0046] and figure 5, step s2, wherein a device receives a first sensor value from a first sensor) among a plurality of sensors associated with a vehicle; (see at least [0018] and figures 1-4, wherein sensors 130, 140, and 150 are associated with vehicle 102)
receiving a second measurement value from a second sensor among the plurality of sensors; (see at least [0047] and figure 5, step s4, wherein the device receives a second sensor value from a second sensor for the vehicle)
identifying at least one sensor abnormality resulting from at least one inherent manufacturing defect or resulting from at least one vehicle security fault  (see at least [0050] and figure 5, step s10, wherein the first sensor is identified as being out of range based on the received values from both sensors. Additionally, see at least [0023], wherein the sensor error occurs in response to a malevolent user performing an attack, and see at least [0044], wherein the detection of sensor abnormalities  is for autonomous vehicles. Per [0073] of Applicant’s Specification, “vehicle security fault” is equivalent to a fault arising from a security breach compromising autonomous vehicle activity)
and completing at least one predefined action to address the at least one sensor abnormality. (see at least [0051] and figure 5, step s12, wherein an alarm is sounded to address the sensor abnormality)
Ur remains silent on:
identifying at least one sensor abnormality by determining that the first measurement value and the second measurement value are indicative of contradictory vehicle metrics; 
wherein completing the at least one predefined action comprises transferring sensor functionality according to a sensor failover procedure
Gamulescu teaches:
wherein completing the at least one predefined action comprises transferring sensor functionality according to a sensor failover procedure (see at least [0029] and [0034]-[0036], wherein when functional component fails, or supplies abnormal data, its functionality is taken over by another functional component, and [0028], wherein the functional components are sensor units)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system performing the steps of receiving a first measurement value, receiving a second measurement value, identifying a sensor abnormality, and completing at least one predefined action of Ur with the step of transferring sensor functionality according to a sensor failover procedure of Gamulescu. It would have been obvious to modify because doing so allows functional systems within a vehicle to have improved safety in the event of individual component failure, as recognized by Gamulescu (see at least [0005]-[0007]). 
Tu teaches:
identifying at least one sensor abnormality by determining that the first measurement value and the second measurement value are indicative of contradictory vehicle metrics; (see at least [0042]-[0044] and figures 3A-3B, wherein the yaw rate sensor and the steering sensor determined to be inconsistent based on the identification that they are indicative of contradictory vehicle metrics, i.e. the first yaw rate sensor returns values indicating that the vehicle is turning left while the second steering angle sensor returns values indicating that the vehicle is turning right, which are mutually exclusive as a vehicle cannot turn both left and right simultaneously)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system of Ur and Gamulescu with Tu’s technique of identifying sensor abnormalities by determining that the first and second sensor measurement values are indicative of contradictory vehicle metrics. It would have been obvious to modify because doing so allows the identification of improperly installed vehicle sensors, ensuring that vehicles with these sensors function as intended, as recognized by Tu (see at least [0002]-[0003]).

Regarding Claim 17, Ur, Gamulescu, and Tu teach all of the limitations of Claim 16 as discussed above, and Ur additionally teaches:
responsive to determining that a vehicle metric measured by the first sensor is comparable to a vehicle metric measured by the second sensor: (see at least [0049], wherein the first and second sensor metrics are evaluated)
determining that the first measurement value differs from the second measurement value beyond a predefined threshold; (see at least [0049], wherein the first and second sensors are evaluated based on a predetermined threshold value)
receiving a third measurement value from a third sensor among the plurality of sensors; (see at least [0049], wherein the device receives a third measurement value from a third sensor)
identifying the first sensor as abnormal responsive to determining that the third measurement value differs from the first measurement value beyond the predefined threshold; (see at least [0049], wherein a difference is determined between the first and third measurement values and the first sensor is identified as abnormal based on the difference)
determining that the third measurement value differs from the second measurement value beyond the predefined threshold. (see at least [0049], wherein the second sensor is evaluated based on the difference between the second and third sensor values)
Ur does not teach and identifying the second sensor as abnormal.
Tu teaches:
identifying the second sensor as abnormal responsive to determining that the third measurement value differs from the second measurement value (see at least [0044] and figures 3A-3B, steps 322, 324, and 332, wherein a first yaw rate sensor and a second steering angle sensor are compared to a third lateral acceleration sensor. In step 336, the second steering wheel sensor is identified as abnormal responsive to the second steering angle sensor returning values indicative of a right turn and the third lateral acceleration sensor returning values indicative of a left turn)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Ur, Gamulescu, and Tu with Tu’s technique of identifying sensor abnormalities by determining that the first and second sensor measurement values are indicative of contradictory vehicle metrics. It would have been obvious to modify because doing so allows the identification of improperly installed vehicle sensors, ensuring that vehicles with these sensors function as intended, as recognized by Tu (see at least [0002]-[0003]).


Claims 4-6, 8-9, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ur, Gamulescu, and Tu in combination as applied to Claims 1, 11, and 16 above, and further in view of US 20190138423 A1, filed 12/28/2018, hereinafter “Agerstam”.

Regarding Claim 4, Ur, Gamulescu, and Tu in combination teach all of the limitations of Claim 1 as discussed above, and Ur remains silent on: 
responsive to determining that the at least one sensor abnormality is isolated to a one or more nonessential subsystems of the vehicle, 
disabling the one or more nonessential subsystems.
Agerstam teaches responsive to determining that the at least one sensor abnormality is isolated to a one or more nonessential subsystems of the vehicle, (see at least [0078] and figure 8, step 816, wherein it is determined if the anomalous system is safety critical or not)
disabling the one or more nonessential subsystems. (see at least [0079] and figure 8, step 820, wherein if the system is nonessential, or not safety critical, the anomalous system is disabled and replaced by another system)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Ur, Gamulescu, and Tu with Ur’s method of identifying vehicle sensors as anomalous and Agerstam’s method of determining a system’s essentiality and disabling the system. Doing so would allow continued functionality of the vehicle in spite of anomalous sensors as recognized by Agerstam (see at least [0077]).

Regarding Claim 5, Ur, Gamulescu, and Tu in combination teach all of the limitations of Claim 1 as discussed above, and Ur remains silent on: 
responsive to determining that the at least one sensor abnormality affects overall safety or functionality of the vehicle,
disabling all functional capabilities of the vehicle.
Agerstam teaches responsive to determining that the at least one sensor abnormality affects overall safety or functionality of the vehicle, (see at least [0078] and figure 8, step 816, wherein it is determined if the anomalous system is safety critical or not)
disabling all functional capabilities of the vehicle. (see at least [0078] and figure 8, step 818, wherein if the anomalous system is safety critical, the vehicle immediately enters a safe state, and then a non-operating state)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Ur, Gamulescu, and Tu with Ur’s method of identifying vehicle sensors as anomalous and Agerstam’s method of determining a system’s essentiality and disabling all functional capabilities of the vehicle. Doing so would prevent anomalous safety critical systems, like steering systems, to cause harm to vehicle occupants or pedestrians, as recognized by Agerstam (see at least [0078]).

Regarding Claim 6, Ur, Gamulescu, and Tu in combination teach all of the limitations of Claim 1 as discussed above, and Ur remains silent on: 
and wherein completing the at least one predefined action further comprises: 
analyzing recorded vehicle-specific sensor defect metadata in the context of collective sensor defect metadata derived from a plurality of vehicles to identify a pattern with respect to at least one defective vehicle part.
Agerstam teaches 
and wherein completing the at least one predefined action further comprises: 
analyzing recorded vehicle-specific sensor defect metadata in the context of collective sensor defect metadata derived from a plurality of vehicles to identify a pattern with respect to at least one defective vehicle part.(see at least see at least [0084] and figures 9A-9B, when the tagged sensor data of a plurality of vehicles is retrieved and analyzed to identify commonalities, or a pattern, with respect to defective vehicle parts, and see at least [0085]-[0086] and figures 9A-9B, wherein the recorded vehicle-specific sensor defect metadata is analyzed in the context of this metadata)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Ur, Gamulescu, and Tu with Ur’s anomaly detection method and Agerstam’s method of recording and analyzing vehicle metadata to identify patterns in defective vehicle parts. Doing so would identify patterns of vehicle part defects, enable vehicle users to be notified of safety critical systems failures across an entire set of products, and improve vehicle safety by enabling users to take corrective action for defective parts before accidents occur, as recognized by Agerstam (see at least [0080]). 

Regarding Claim 8, Ur, Gamulescu, Tu, and Agerstam in combination disclose all of the limitations of Claim 6 as discussed above, and Ur remains silent on: 
updating a known errors system based upon the identified pattern.
Agerstam teaches updating a known errors system based upon the identified pattern. (see at least [0083]-[0084], wherein recall system 106 contains tagged anomaly data related to known errors, and the anomaly detected logs anomalous data to the recall system)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ur, Gamulescu, Tu, and Agerstam with Ur’s anomaly detection method and Agerstam’s known errors system. Doing so would identify patterns of vehicle part defects, enable vehicle users to be notified of safety critical systems failures across an entire set of products, and improve vehicle safety by enabling users to take corrective action for defective parts before accidents occur, as recognized by Agerstam (see at least [0080]). 

Regarding Claim 9, Ur, Gamulescu, Tu, and Agerstam in combination disclose all of the limitations of Claim 6 as discussed above, and Ur remains silent on:
determining a recall protocol with respect to the at least one defective vehicle part based upon the identified pattern.
Agerstam teaches determining a recall protocol with respect to the at least one defective vehicle part based upon the identified pattern. (see at least [0086], wherein if a pattern is identified regarding the tagged anomalous data, the system applicator is notified to recall all vehicles of a similar type to the own vehicle)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ur, Gamulescu, Tu, and Agerstam with Ur’s anomaly detection method and Agerstam’s method of recalling similar vehicles. Doing so would identify patterns of vehicle part defects, enable vehicle users to be notified of safety critical systems failures across an entire set of products, and improve vehicle safety by enabling users to take corrective action for defective parts before accidents occur, as recognized by Agerstam (see at least [0080]). 

Regarding Claim 14, Ur, Gamulescu, and Tu in combination teach all of the limitations of Claim 11 as discussed above, and Ur remains silent on: 
responsive to determining that the at least one sensor abnormality is isolated to a one or more nonessential subsystems of the vehicle, 
disabling the one or more nonessential subsystems.
Agerstam teaches responsive to determining that the at least one sensor abnormality is isolated to a one or more nonessential subsystems of the vehicle, (see at least [0078] and figure 8, step 816, wherein it is determined if the anomalous system is safety critical or not)
disabling the one or more nonessential subsystems. (see at least [0079] and figure 8, step 820, wherein if the system is nonessential, or not safety critical, the anomalous system is disabled and replaced by another system)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the computer program product of Ur, Gamulescu, and Tu with Ur’s step of identifying vehicle sensors as anomalous and Agerstam’s step of determining a system’s essentiality and disabling the system. Doing so would allow continued functionality of the vehicle in spite of anomalous sensors as recognized by Agerstam (see at least [0077]).


Regarding Claim 15, Ur, Gamulescu, and Tu in combination teach all of the limitations of Claim 11 as discussed above, and Ur remains silent on: 
responsive to determining that the at least one sensor abnormality affects overall safety or functionality of the vehicle,
disabling all functional capabilities of the vehicle.
Agerstam teaches responsive to determining that the at least one sensor abnormality affects overall safety or functionality of the vehicle, (see at least [0078] and figure 8, step 816, wherein it is determined if the anomalous system is safety critical or not)
disabling all functional capabilities of the vehicle. (see at least [0078] and figure 8, step 818, wherein if the anomalous system is safety critical, the vehicle immediately enters a safe state, and then a non-operating state)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the computer program product of Ur, Gamulescu, and Tu with Ur’s step of identifying vehicle sensors as anomalous and Agerstam’s step of determining a system’s essentiality and disabling all functional capabilities of the vehicle. Doing so would prevent anomalous safety critical systems, like steering systems, to cause harm to vehicle occupants or pedestrians, as recognized by Agerstam (see at least [0078]).


Regarding Claim 19, Ur, Gamulescu, and Tu in combination teach all of the limitations of Claim 16 as discussed above, and Ur remains silent on: 
responsive to determining that the at least one sensor abnormality is isolated to a one or more nonessential subsystems of the vehicle, 
disabling the one or more nonessential subsystems.
Agerstam teaches responsive to determining that the at least one sensor abnormality is isolated to a one or more nonessential subsystems of the vehicle, (see at least [0078] and figure 8, step 816, wherein it is determined if the anomalous system is safety critical or not)
disabling the one or more nonessential subsystems. (see at least [0079] and figure 8, step 820, wherein if the system is nonessential, or not safety critical, the anomalous system is disabled and replaced by another system)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Ur, Gamulescu, and Tu with Ur’s step of identifying vehicle sensors as anomalous and Agerstam’s step of determining a system’s essentiality and disabling the system. Doing so would allow continued functionality of the vehicle in spite of anomalous sensors as recognized by Agerstam (see at least [0077]).

Regarding Claim 20, Ur, Gamulescu, and Tu in combination teach all of the limitations of Claim 16 as discussed above, and Ur remains silent on:
responsive to determining that the at least one sensor abnormality affects overall safety or functionality of the vehicle,
disabling all functional capabilities of the vehicle.
Agerstam teaches responsive to determining that the at least one sensor abnormality affects overall safety or functionality of the vehicle, (see at least [0078] and figure 8, step 816, wherein it is determined if the anomalous system is safety critical or not)
disabling all functional capabilities of the vehicle. (see at least [0078] and figure 8, step 818, wherein if the anomalous system is safety critical, the vehicle immediately enters a safe state, and then a non-operating state)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Ur, Gamulescu, and Tu with Ur’s step of identifying vehicle sensors as anomalous and Agerstam’s step of determining a system’s essentiality and disabling all functional capabilities of the vehicle. Doing so would prevent anomalous safety critical systems, like steering systems, to cause harm to vehicle occupants or pedestrians, as recognized by Agerstam (see at least [0078]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ur, Gamulescu, Tu, and Agerstam in combination as applied to Claim 6 above, and further in view of US 20190387059 A1, with an earliest priority date of 12/15/2016, hereinafter "Misumi" .

Regarding Claim 7, Ur, Gamulescu, Tu, and Agerstam in combination disclose all of the limitations of Claim 6 as discussed above, and Ur remains silent on:
calculating a similarity factor as a ratio of a total number of metadata matches found among analogous vehicle sensors of multiple vehicles that are associated with the at least one defective vehicle part to a total number of possible metadata matches based on a comparison of metadata aspects of the analogous vehicle sensors
Agerstam teaches calculating a similarity factor with respect to analogous vehicle sensors of multiple vehicles that are associated with the at least one defective vehicle part. (see at least [0085], wherein the anomaly detector 114 calculates a correlation between the own vehicle’s anomalous sensor data and the anomalous sensor data of other vehicles)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Ur, Gamulescu, Tu, and Agerstam with Ur’s anomaly detection method and Agerstam’s method of calculating a correlation between analogous vehicle sensors associated with defective vehicle parts. Doing so would identify patterns of vehicle part defects, enable vehicle users to be notified of safety critical systems failures across an entire set of products, and improve vehicle safety by enabling users to take corrective action for defective parts before accidents occur, as recognized by Agerstam (see at least [0080]). 
Misumi teaches: calculating a similarity factor as a ratio of a total number of metadata matches found to a total number of possible metadata matches based on a comparison of metadata aspects (see at least [0070]-[0073] and figure 6, wherein the similarity score is calculated at 100/110 points, or the ratio of total number of metadata matches (100 points) to the total possible metadata matches (110 points))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Ur, Gamulescu, Tu, and Agerstam with Misumi’s method of calculating a similarity factor as a ratio of a total number of metadata matches to a total number of possible metadata matches. It would have been obvious to modify because doing so allows data obtained by a sensor network to be effectively distributed from data providers to data users, as recognized by Misumi (see at least [0003]-[0006]).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ur, Gamulescu, and Tu in combination as applied to claim 1 above, and further in view of US 20210247518 A1, filed 06/17/2019, hereinafter “Campanella”.

Regarding Claim 21, Ur, Gamulescu, and Tu in combination disclose all of the limitations of Claim 1 as discussed above, and Ur remains silent on:
wherein completing the at least one predefined action comprises transferring the sensor functionality to duplicate vehicle sensors.
Gamulescu teaches:
wherein completing the at least one predefined action comprises transferring the sensor functionality (see at least [0029] and [0034]-[0036], wherein when functional component fails, or supplies abnormal data, its functionality is taken over by another functional component, and [0028], wherein the functional components are sensor units)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Ur, Gamulescu, and Tu with the step of transferring sensor functionality of Gamulescu. It would have been obvious to modify because doing so allows functional systems within a vehicle to have improved safety in the event of individual component failure, as recognized by Gamulescu (see at least [0005]-[0007]). 
Campanella teaches:
duplicate vehicle sensors. (see at least [0018] and [0033], wherein four identical, or duplicated, sensors are used in order to compensate for sensor failures)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Ur, Gamulescu, and Tu with Campanella’s technique of using duplicate sensors in response to sensor failure. It would have been obvious to modify because doing so enables obstacle detection in view of constraints such as sensor failure, increasing safety for pedestrians near a vehicle, as recognized by Campanella (see at least [0009]-[0014] and [0017]).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ur, Gamulescu, and Tu in combination as applied to claim 1 above, and further in view of US 20180362051 A1, with an earliest priority date of 06/20/2017, hereinafter "Hu".

Regarding Claim 22, Ur, Gamulescu, and Tu in combination disclose all of the limitations of Claim 1 as discussed above, and Ur remains silent on:
wherein the first measurement value is indicative of vehicle speed, and wherein the second measurement value is indicative of vehicle distance travelled.
Hu teaches:
wherein the first measurement value is indicative of vehicle speed, and wherein the second measurement value is indicative of vehicle distance travelled. (see at least [0022]-[0023], [0041], [0083]-[0085], and [0148]-[0149], wherein a sensor abnormality is identified when the first measurement value indicative of vehicle speed contradicts the second measurement value indicative of distance traveled)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Ur, Gamulescu, and Tu with Hu’s technique of identifying sensor abnormalities by comparing measurement values indicative of vehicle speed and vehicle distance travelled. It would have been obvious to modify because doing so enables driverless vehicles to prevent impacts to travel safety due to physical damage, security faults, or the like, as recognized by Hu (see at least [0004]-[0006]).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ur, Gamulescu, and Tu in combination as applied to claim 1 above, and further in view of US 20210086791 A1, with an earliest priority date of 06/11/2018, hereinafter “Hosoi”.

Regarding Claim 23, Ur, Gamulescu, and Tu in combination disclose all of the limitations of Claim 1 as discussed above, and Ur remains silent on:
wherein the first measurement value is indicative of vehicle speed, and wherein the second measurement value is indicative of vehicle proximity to an obstacle.
Hosoi teaches:
wherein the first measurement value is indicative of vehicle speed, and wherein the second measurement value is indicative of vehicle proximity to an obstacle. (see at least [0021]-[0022], wherein information on the speed of the vehicle is compared to information on the position of an obstacle in order to identify a sensor failure, and see at least figure 2, steps S3, S9, and S10, wherein the proximity of the obstacle to the vehicle and the speed of the vehicle are used to identify sensor failure)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Ur, Gamulescu, and Tu with Hosoi’s technique of identifying sensor abnormalities by comparing measurement values indicative of vehicle speed and proximity to an obstacle. It would have been obvious to modify because doing so enables autonomous vehicles to navigate without sudden stops or accelerations caused by sensor failures in identifying obstacles, as recognized by Hosoi (see at least [0004]-[0005]).

	Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ur, Gamulescu, and Tu in combination as applied to claim 1 above, and further in view of US 20150006020 A1, filed 06/26/2014, hereinafter “D’Arbonneau”.

Regarding Claim 24, Ur, Gamulescu, and Tu in combination disclose all of the limitations of Claim 1 as discussed above, and Ur remains silent on:
wherein the first measurement value is indicative of vehicle speed, and wherein the second measurement value is indicative of vehicle altitude.
D’Arbonneau teaches:
wherein the first measurement value is indicative of vehicle speed, and wherein the second measurement value is indicative of vehicle altitude. (see at least [0020]-[0028], wherein speed measurement values and altitude measurement values are used to identify sensor failures)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Ur, Gamulescu, and Tu with D’Arbonneau’s technique of identifying sensor abnormalities using measurement values of vehicle speed and vehicle altitude. It would have been obvious to modify because doing so enables quick identification and determination of malfunctions while a vehicle is in motion, preventing accidents resulting from altitude errors or GPS errors, as recognized by D’Arbonneau (see at least [0007]-[0012]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667              
                                                                                                                                                                                          /RACHID BENDIDI/Primary Examiner, Art Unit 3667